Name: COMMISSION REGULATION (EC) No 3184/93 of 19 November 1993 amending Regulation (EEC) No 2353/89 laying down detailed rules for the granting of aid for certain grain legumes
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 20. 11 . 93 Official Journal of the European Communities No L 285/17 COMMISSION REGULATION (EC) No 3184/93 of 19 November 1993 amending Regulation (EEC) No 2353/89 laying down detailed rules for the granting of aid for certain grain legumes HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes ('), as last amended by Regulation (EEC) No 2064/92 (2), and in particular Article 4 thereof, Whereas pursuant to Article 3 of Commission Regulation (EEC) No 2353/89 (3), as last amended by Regulation (EEC) No 1 898/93 (4), producers of grain legumes are required to apply for aid by a deadline fixed by the Community, in order that Member States may effect the necessary controls before the harvest of the grain legumes takes place ; whereas the complete loss of eligibility to receive the aid is a disproportionate penalty to apply to producers who fail by a minimal period to meet this deadline for submission of their applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 1 The following is added at the end of Article 7 of Regula ­ tion (EEC) No 2353/89 : '4. Except in cases of force majeure, late lodgment of an aid application shall lead to a 1 % reduction per working day in the amounts affected by the ap ­ plication, to which the farmer would have been entitled if the application had been lodged within the deadline . If the delay amounts to more than 20 days the application shall be considered inadmissible and no aid shall be granted.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 80, 23 . 3 . 1989, p. 76. (2) OJ No L 215, 30 . 7. 1992, p. 47. (3) OJ No L 222, 1 . 8 . 1989, p. 56. (4) OJ No L 172, 15 . 7. 1993, p. 16.